I                    OFFICE   OF THE AlTORNEY   GENERAL           OF TEXAS
                                         AUSTIN
    Q-c,-
    Hnan-




                          .                                  batlon of suoh eon-
                                                             sehool     dlstriot   with


                                                             his depart3ont       08 to
                                                            made of the tax naney
                                                            OS mrtln      oounty      tot
                                                       Diutrlat     aubseguefit     to the
                                                      01 dlstrlat     with thr Klondyh
                                                      8 faotr     la your a8430 6re as
                                                                              , ‘. I’

                                               9, the Ploaasnt Valley Oomon
                                              uoh Js Martin County aod had on
                                              0 l     OOBti@lOM     iXldb~4Wih~t   aOh
                                           epezdent   Sohool Dlstrlot   ia Pawaorr
                                     ry 6, 1939; tho Ootmty Botrrd o? Martin
                                     der oa the xiautor    ot oaah Boerd purport-
                                     rarutt Volley  Dlrtrlot   from a oonmoa
                                  0 ro ia6oprodoat   aohool distrlot*
                         6ll )rarOh la, 1939,~ tbo aounty &ago 0r Eartla        County
            ,*llid  an rlsotion.to     &strtlPirtb whether or not the Ploamit
             Fh$e  ~bloyendent.     Sobool~ Dirtriot   ohould bs oonsolidatod    with
                iJ ondyko hlndapendrnt Yahool Distriot          in Dm*on CoUdY.    A
            lib  *lo o tio n fo r l like   purpotwwnm     oalled   by the Oounty Judge
            Of DaWsoa Oowty on ths ama date la the Qondykb Dlutriota
            Tb hs0 Okotioas        wets hold and at eaoh l      lo o tldn,th er esult
            .aia*iaror o roon8olidetioa.             Tkb oo2ideeloners~    Oourt8 oi
Eonorable        Char148        3.   .?loughtor,   PO@ 2



the    respeotlys          countlsr      80 deolered   end o4rtlrIed   the   raeult8.

               The slootion     *a8 48rall5d     in aourt by oertaln       tax-
payer8      and rotor4  on th4 grounds the6 the oozwm aohool dI8-
trlot   hod previously      besn, by order of the Cwntp Bomd, ahanGed
into M Indqcndeot          4ohool dlrtrlot     snd thot     there ~38 AO eu-
;i;;;iy    In law to ooneolllate        the two Independent       sohool dls-
            The 51 Pm10 Court of Cl+11 Appeals la the oa8e of
Plea8&      Valley Comon 3ohool Dlstrlot            Bo. 9, et el.,     ~8. Jtory,
142 3.,il.    (Ed) 2C8, hold that the order of the County Board ot
YartIn County, rhlah attdnpted            to ohonge the oo;pz~on aohool die-
triof   Into axi Indspendezt       sohool distrlot      ~‘38 void end that      In
reality    the elaot,Ioa    on Earoh 18, 1939, wae for purpoeer of
OonsolldiatIng     a oomon eohodl dietrlot          and 8 oontlguoue      in-
dependsnt     sohool dI8trIot.         The oourt held this alootlon
valid   rind held the oonaolldvtion         proper.     Tim oourt utated
B8    f 0110X8    :

                      %ootlon Sb OS Art. 2742b 4othorlzo8       ths
         OOtl8Oli~3tiOll   of a oozmon aohool dlatrlot        in
         one oounty with 8 oontl&uoue        independent die-
         trlot    In another.     The prooeduro   preeorlbod     by
         law 80~8 to hare been oomplled with In all
         msterlsl    P36P‘JOtE. Plossant     Valley ~44, betore~
         tko elsotion,     a oozuwn sob001 dlatriot       oontigu-
         ous to the Xlondyke Mependent           District    in
         Damon         County. *

                      Rehenrlcg
                       ‘);a8 d0niea In the 0540 on June 20, 1940.
 qqMoatIon             of error ~38 made to the 3upfam ‘Court
                       ior r.rIt
 and was refused  on Septazber la, 1940.     Ziotlon for ro.htaring
 thsreln WSE donled.
              Prior to ??aroh 13, 1939, the date of the oonaolide-
 tion,   tho County Ooznlnslonc!r’3 cf Xartln Oount
 the taoa    rot the PlB48ant Valley      cO!mOn Sohoo
 the year 1059.      Port or the taxe8 areuseod were r0r tho pur-
 Pose of paying tho intoreet      and 8iIlking hid of 8 $!,600.00
 bond Issue.     The rout -ma ror mintsnenae.         During the nonths
 of Ootobor to Sanutq      1940, the taxes whloh b6d been assessed
 Prior to the oousolld4tIon      elootlon   wme oollaoted   by the
 County T3r Colleotor     ot Yartla County end 4uoh aoaop 1s now
 IQ tke hands of 3516 aounty tax oolleotor.           Also on January
 1, 1940, like    so!1001 taxen    in the Pleasant   Vrllay Cozcnon
 sohool DIstriot    of Eartin bunty were levied       but uuoh tax88
 have a8 pet not been oollaoted        due to the Saot that the
 -%Qellate   Court8 held the oonsolldatlon       of &roh 18, 1939, to
  bQ valid.
Eonqrabla     Char108       R, 3leu4htar,     paga     3                                YO


                  In your letter      you ask       two quaatiorlar

             1. Vhat dlapoaltloo  should be med. oi the
       money oolleoted  during Ootober, Morezhar an4
       Deoember,       1939,    aa taxer    nhloh     ?.aro aaasaae4     prior
       to   tha    aonaolIdatlon      lleotlon?

              In raspeot     to this question,  you l4vleo that     tha
~onsolIdatad     fndspendent   Sahool Dlstrlct  baa held no aleotion
to aaaum tha bonded lndobtedneaa         of thm Ploaaant   Valley   OOW
mea 3ohool Dlatrlot      aa4 haa al80 not bald aa llaatioa       tar pur-
~osrr of lrrylng      a new tax of auoh don6olIUatad     Indrpendent
3ohool Dlatrlot.
               Aa atated by the El Pa80 Oourt of Olvil Appeal8                   ln
the Pleasant    Valley Comoa Sohool Diatrlot  Case, lapra   the                  aoa-
aolldatlon    wa8 authorized under the terra of Seotloa  86 of
Artiole    2742b, rblob read8 aa iollowa~
                 *Ia the mannor Prssoiibsd           by general     law,
       Artiole      2806, Rsvlsed       Statutea,    1925, provldla~
       for’tne      oonaoll4atI~a      of sohool diatriotr         bf
       sleotion,       Comon 3ohool an4 Cozxxon Oouat]r-l.ine
       Dlatrlots       nay be oonaolldated,         and Coxcon 5ohool
       an4 Oomoa County-llze             Sohool DlstrTots       3~a
       oonsolidated        with a oontimous         Indepsnden -+A%-
       trlot     in tha aaxe or la an adjolnina             Count
          144      b     h     tha proposition       ia to aorta
       iIa&&i”h%f               territory      In two or MM a4join-
       ing Counties,        tie patltloas        and elaotioa     ozdera
       presorlbeb       In Artlele      e806, Revised Statutea,
       3925, shall        be addroased      to an4 188ue4 by the
       Sounty Judga of eaoh County iOr and lo bahali                     of
       ssoh dlatriat        w.?olly In hIa County or over whfoh
       hla County hsa jurlsdlotloa               ror admIiiatrstlv8
       purposes,       sad the County ComlaaIonerr~              Oourt of
        eaoh County shall         oanvaaa the return8         of the elao-
        tion in rrroh dlatrlot          17lng wholly wlthin        the
        Couatp or under It8 jurl8dlotloa               for admlaistra-
        tire   gurpoaea,      and deolarr      tha resulta,      as in tha
        oaaa of the oonaolldatioa             of dlatrlota     lying wholly
        wlthia     one Coucty and &tea the raaulta Bra a0 da-
        olared tha oonsol 1datlon of the diatrlots                  ShpLl
        thereby      beoone ofieotfve.w         ( Undoraoorlng      OUra)

                  Yeotfoa      11 of said   Artiola        rsada   aa iollowa1

               *Ia oaaiw *hers o!isn@a are mada an4 diatriota
        having outstanding   bonded indebtodnaaa and rhera
        tha neoeaaary roruadiac: boa48 are v,oO@ddown or rhare
Bonorcrbla   Chorlca   El 3laueht#r,    pergo w


      the oounty Boor4 of Truatoea are othowIae   unabla to.                  .
      arrange an adjurtmont or aottlesent  of ruoh bonded la-
      debtedneaa,     it shall   br the duty o? tha trustees to
      oertify    the ?aOt an4 tbo tarrltorlea          lffeoted   b yluoh
      ohangea,    to the Ooamlaaloaen"          Court and tbarupoa it
      shall   beooma tha dut        OS the   Cocrmlsaioaors~    Court to
      theraafter     aanuall~   1 evy and oauao to ba aaaeaaod end
      oolloote4    ?rom the taxpayers         of auoh dlatriota    as thaf
      exiatod    before the obangea wore made, the tax nooaaaary
      to pay tho interest,        the   alnklng   ian4 sod dlaoharga
      the prlnolpal of auoh lndebta4aeaa             aa It xmturea,    And
      it shall    bo the duty of oaoh lndopondent           Sohool Dla-
      trlot    80 e??eoted,    to oauae all fun48 ln its hands,
      whothor sinking       ?unda or otherulao,       whloh hare born
      oolleoted     on aooount o? auoh bonded lndobtednaaa,           to
      be transform6      to tho Gaunt      Trosaurar    o? the County
      %nwhloh auoh dlatrlct         is a I tuated  aml auoh dlatrlot
      shall   thereafter   oehse to letf and oollrof a4 tex on
      aooount of auoh bondal and it shall           ba the duty oi the
      Oouaty Treaagrgo to kaep the run48 80 transferred              an&
      thosa arlain~ from taxation,           la aoparata sooounta an4
      apply the aas oal          to the Qluoharga of ruoh bonds4
      Ih4abtednoaa     and t ii e intereat thereon,    a0 the same
      raeturoa.a
                ‘80 quobe the above aaotlono       for the   purpose of show-
lne that even though the oonmoa sohool dlatrlot              has been ooa-
aolldated    with a ooatiguour      independent    aohool diatriot ft ia
the duty of the Oonrariaalonera * Court to sea that taxer am lerlsd
iOr the purpose of pa lag tha interest,            afnklng tund, end dir-
oherglng the prinoipo f o? the boaded lndobtedaeaa              o? the foner
Oomoa lohool dlatrlot,         avaa thou& auob dlatrlot        baa goao out
Oflx la teno e.     Suoh tax la to be larlob       againat   the tagr;;;y
that was fomerlr       ln auoh conmoa aohool dirtriot,
re*pOot tho oollootlon        OS the 1939 ttx es to tha portion          to ba
uaO4 to apply to tho bonded lndebtsdnesa             of tho OozuuOa aohool
Qiatriot was valid.         Al80 10 may be point04        out that thlr la
true baoausa tha sew oonaolldatad           lndapandont    aohool dletrlot
has not tots4 to assume the bonded indobtsdnoaa              of auoh oomon
 *ohool diatrlat,        Ia line with the above, the Comalaaloa of
 ~QQeala of Poxar ln tha oaae of Pyoto fndepndant Sohool Dla-
 trlot   vs. Dyer, s4 2, 79. (213) 697, atatod 86 followat
                *Also tha looal     board uaiially     levlea   all
      bond tares     of-an ladopondmt        dlatrl~t.      R. 0. 3,
      of Toxaa 1925, arts.        2784 an4 2788,         Thor0 la
      one exoeptlon      to this rule      and in our opinion
      that erooptlon       la not lavo i rod here.       Tho afoe
      tloa nantloned       la *hero    after    ohsa
      Qlatrlots      or the area&a        of new 4
      oi the oli di#triot#, tharr bar been no prorlalon
      br aaetmptloa      of tho lndobtednrar        or othemiao      ?Or
      tha payment ot the bonds that ara outataEdln&                 againat
      tbo old-Qiatriot,       and auoh iaotr ~ZO oertIflo4           t0 tho
  .




Eonorablr        Chorloa    I!. Slaughter,     pee    6


            oo.mlaslonerr~      court by the ocuaty oohool bocrd,      then
            it IS th0 duty 0r tb       c0~23i~~:0n~r~~    00u-t to (IDI
            nually    levy a tax ror ,tha purpose of pa7lnF: the old
            boado     lndobtodneos,    3oe ocotlca     11 oh, 04    Aotr
            First    Call06 L?esslon, rortloth     tsg&tu~e     (19$7)
            ypp,p         2Z8 (Vernon’n km. Clv. 4% art.        874&b,
                   .
                     Aa to tho portlo~        of tto tax levied    S0.r meintonrrnoo
 purgoeer, the           rollowing    quotatloa     from tho ‘Pyote 08~0 In die-
  ousslnq        a almlldr     tax sltuatlon    23 izwortant:
                        “It sloo apponro that tts tares lsrlod      by the
            oo~isolonora’       oourt wore loge1 when lcvlcd, and




                           anout
            thst they razaimd        local throu&hout the taxgsyjn&
            period of that petmb T5la bale          tks 03-o) those
            who ;ald the taxes levied        by the oOmloslonerr~
            aourt,    lf onr did 80, ohould be prOt&Od ana OP?Sdit-
            od by suoh              aa thap 80 paid on the mount      they
            zay OKO OA the taxan voted snd levlcd        by the iodepend-
            oat 61strIot~W
                Ih our osae the ooz!~on rohool dlstriot    went out of
  eslstenoo  on !Zaroh 18, 1939, or do man t!%reetter      a8 the rooults
  of the ocnsolldation    o1ootlon wero beolsredb      Thmrore,    the
  .oou.cty tsx oollsotcr          hetl n3 3ut.horitp to 001100t any tares ror
   6uoh af6tri0t   exoept         the OAOE dkoussed    ror purpoees 0r paylw
      0rr  the bonded lndebtsd~aea,             ft    la ocr oglnion      ttat  tke oountg
      tax colleotor    had no authority            to oolleot    my oi tho taxer         for
      the old OOaTTOA school       district        eroe?t tho tar for the pWp,osO
      oi saying tte bonded Indebtedness                 ar.6Interest     thereon,   and
      that the procsduro       prescribed       in the ipote 08~0 should be
      iollOwl     60 to the taxas that were aotuall                  paid -- that is,
      the lndagendoat     sohool dlstrlot            should in t ha future,       orodlt
      the taxpayerswith th.o pap8nt                 of euoh tax when suoh dlstriot
       Votes 6-d levlos     II taxa      I(hoJ such i.?doperAo;it school           dletriot
       levlos  o now tax mid ~1~s           such taxpayers        tho oredlt,     theA this
       tax ao~ep SO oolleoted        skou?d at that         tlzo bo turned over to
       auoh lndo~or.derit   school dlotriot.
                    2. fn your second question        you state    that thm
      County cd59f0n0~*         c0w     or 26x-t in to&y,      OA January 1, 1940,
      lerlcd  8 fjer far the 0-A        oohool district     lVQA th0UF.h  ouoh
      cordon oohool district      oeaaed to oxlrt durIn6 ?.!aroh oi 19390
      The Coz~&sl~norn~      Court nes withoutauthority         to levy any tax
      Wi.nst   tt.8 property   of the old oO~~IOA~O~OO~ dietrIot         0X0@
      the ono rop bond purpooeo aa previ@w4            dIsoussod,     The eon-
      a6fJiOA 0r A peal8 in the Pyot6 06oe rtatod           88 r0ii0w    ln
       thin oonneot s ona
               "#beA the oounty sohool board Or Vard Oount
     etltered its order orretlng      Pyote fndopondentSohooI
     District     out of old OozmonSohool Dlstrlot    Bo. 4, the
     olb dletrlot atsood to sxlrt on6 all ~lntsnenoe
     texss    thsretotore   voted by it oeaned to br in ioror.
     Thir king       ths 0880, no p o werlxlstsd ia sky tax-
      levying  body to levy further    malntsnsnos  taxss on ths
      propert   oi tha dlstrlot  until   tho nsw distrlot  should
      rota suoh tax in tbs way and mdnntr provided by law
      and br the CoArtltutloA~*
                You are  sdvlssd,    therefore    as-to the tar   lsvled   by
ths Commleslonora~ Court for tha year i94opa;               m&po&t;;~
or lo to bs used to pa7 the interest and 8
bomlod lAdsbtsdn8rs      of ths territory      of the old 0-A       rohool
district    should bo oolleotsd      and should bs so rppllsd.         You   _
are iurtber     advised   that the assessneat      as to the remain&or
or the tax ror looal maintonanoe           1s void snb the oounty tax
oollootor     lr unauthorized     to oolleot   Barn*
            .
                 de aro rnolooln     a oopy ot Otzr.Opinlon BO. 0-1638
‘uhloh desls with the author f ty o? the newly oraatcd          Independent
 oohool dlstrlot     to rot0 a tax levy iOr the year 1940.
                                                   Your   very   truly




BOIEP

MCLOSC’RB